[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION IN RE AMENDMENT TO JUDGMENT
This amendment to the judgment is made entirely on my own initiation and not at the request, motion, or suggestion of counsel or the parties.
Paragraph 8 on page 4 of the Memorandum of Decision orders CT Page 9565 the defendant to pay to the plaintiff the sum of $50,000 payable in annual installments over a five-year period beginning in September of 1996. It is felt that these payments, which are projected into the future, are inappropriate. Neither the needs of Mrs. Webber nor the financial ability of Mr. Webber at these future dates can be forecast at this time. Consequently, the order stated in said paragraph 8 is rescinded because it is inappropriate and serves no useful purpose.
A further correction is made to the Memorandum of Decision. On page 3 the last sentence of the first full paragraph which incorrectly states that "the plaintiff has been remiss" is corrected to read "the defendant has been remiss".
The judgement previously entered is reopened and reentered in its entirety except for the removal of the provision referred to in paragraph 8.
John M. Alexander State Trial Referee